Exhibit 10.2

EXPEDIA, INC. STOCK OPTION AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of the Grant Date specified on the
Summary of Award (as defined below), by and between Expedia, Inc., a Delaware
corporation (the “Corporation”), and the undersigned employee of the
Corporation, Affiliate or Subsidiary (the “Participant”).

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation’s Second Amended and Restated 2005 Stock
and Annual Incentive Plan (as amended from time to time, the “Plan”). Reference
is made to the Summary of Award (the “Summary of Award”) issued to the
Participant, which may be found on the Morgan Stanley Benefit Access System at
www.benefitaccess.com (or any successor system selected by the Corporation).
This Agreement relates to the option to purchase shares of Common Stock
described in the Summary of Award (the “Stock Option”).

 

1. Award of Stock Option

Subject to the provisions of this Agreement and the Plan, the Corporation hereby
grants the Stock Option to the Participant pursuant to Section 5 of the Plan.
The Summary of Award sets forth the number of shares of Common Stock covered by
the Stock Option, the per share exercise price of the Stock Option and the Grant
Date of the Stock Option. The Stock Option shall be a Nonqualified Option.
Unless earlier terminated pursuant to the terms of this Agreement or the Plan,
the Stock Option shall expire on the seven year anniversary of the Grant Date.

 

2. Vesting

Subject to (a) the terms and conditions of this Agreement, the Summary of Award
and the provisions of the Plan, and (b) the Participant’s continuous employment
by the Corporation or one of its Subsidiaries or Affiliates through the
applicable vesting date, the Stock Option shall vest and become exercisable as
follows:

 

Vesting Date

  Percentage of Stock Option Vesting  

On the first anniversary of the Grant Date

    25 % 

On the second anniversary of the Grant Date

    25 % 

On the third anniversary of the Grant Date

    25 % 

On the fourth anniversary of the Grant Date

    25 % 

 

3. Terms of Employment; Termination of Employment by the Corporation for Cause 

(a) Nothing in this Agreement, the Summary of Award or the Plan shall confer
upon the Participant any right to continue in the employ or service of the
Corporation or any of its Subsidiaries or Affiliates or interfere in any way
with their rights to terminate the Participant’s employment or service at any
time.



--------------------------------------------------------------------------------

(b) In the event the Participant exercises any portion of the Stock Option
within two years prior to the Participant’s Termination of Employment for Cause,
the Participant agrees that the Corporation shall be entitled to recover from
the Participant, at any time within two years following such exercise, and the
shall pay over to the Corporation, the excess of (i) the aggregate Fair Market
Value of the Common Stock subject to such exercise on the date of exercise over
(ii) the aggregate exercise price of the Common Stock subject to such exercise
on the date of exercise.

 

4. Taxes and Withholding

No later than the date as of which an amount in respect of the Stock Option
first becomes includible in the Participant’s gross income for federal, state,
local or foreign income or employment or other tax purposes, the Participant
shall pay to the Corporation or make arrangements satisfactory to the Committee
regarding payment of any federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount and the Corporation
shall, to the extent permitted or required by law, have the right to deduct from
any payment of any kind otherwise due to the Participant (either directly or
indirectly through its agent), federal, state, local and foreign taxes of any
kind required by law to be withheld. Notwithstanding the foregoing, the
Corporation shall be entitled to hold the shares of Common Stock issuable to the
Participant upon exercise of the Participant’s Stock Option until the
Corporation or the agent selected by the Corporation to manage the Plan under
which the Stock Option has been issued (the “Agent”) has received from the
Participant (i) a duly executed Form W-9 or W-8, as applicable and (ii) payment
for any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to any portion of such Stock Option.

 

5. Conflicts and Interpretation

Applicable terms of the Plan are expressly incorporated by reference into this
Agreement. In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.
In the event of any (x) conflict between the Summary of Award (or any other
information posted on the Morgan Stanley Benefit Access System or successor
system) and this Agreement, the Plan and/or the books and records of the
Corporation or (y) ambiguity in the Summary of Award (or any other information
posted on the Morgan Stanley Benefit Access System or successor system), this
Agreement, the Plan and/or the books and records of the Corporation, as
applicable, shall control.

 

6. Data Protection

The Participant authorizes the release from time to time to the Corporation (and
any of its Subsidiaries or Affiliates) and to the Agent (together, the “Relevant
Companies”) of any and all personal or professional data that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). Without limiting the above, the Participant permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)). The Participant hereby
authorizes the Relevant Information to be transferred to any jurisdiction that
the Corporation, his or her employing company or the Agent considers
appropriate. The Participant shall have access to, and the right to change, the
Relevant Information. Relevant Information will only be used in accordance with
applicable law.

 

-2-



--------------------------------------------------------------------------------

7. Amendment

The Committee may unilaterally amend the Stock Option, prospectively or
retroactively, but no such amendment shall, without the Participant’s consent,
materially impair the rights of the Participant with respect to the Stock
Option, except such an amendment made to cause the Stock Option to comply with
applicable law, stock exchange rules or accounting rules.

 

8. Notification of Changes

Any changes to this Agreement shall be communicated (either directly by the
Corporation or indirectly through any of its Subsidiaries, Affiliates or the
Agent) to the Participant electronically via email (or otherwise in writing)
promptly after such change becomes effective.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the Grant Date, the Corporation has caused this
Agreement to be executed on its behalf by a duly authorized officer, and the
Participant has hereunto set the Participant’s hand. Electronic acceptance of
this Agreement pursuant to the Corporation’s instructions to the Participant
(including through an online acceptance process managed by the Agent) shall
constitute execution of the Agreement by the Participant.

 

EXPEDIA, INC.

 

Name:   Robert J. Dzielak Title:   Executive Vice President,   General Counsel &
Secretary PARTICIPANT

 

 

-4-